DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 21-23, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Philipp (US 4,526,320. von Philipp hereafter) in view of Miller et al. (US 2006/0121269. Miller hereafter). 
With respect to claim 11, Von Philipp discloses a volatile composition dispenser (embodiment in Fig. 6), comprising:
an outer shell (2); 
a volatile composition container (4) comprising at least one volatile composition therein, wherein the volatile composition container is configured to be at least partially positioned within the outer shell; 
a rupturable seal (10) sealably attached with the volatile composition container; 
a rupture element disposed adjacent to the rupturable seal, the rupture element comprising an outer housing (1), a movable portion (3), and a biasing member (elastic support 11) joining the movable portion with the outer housing of the rupture element, wherein the movable portion comprises a puncturing member (opening units 3); 
a microporous membrane (6); and 
an actuator (31) configured to (capable of) move the movable portion and puncturing member relative to the outer housing of the rupture element and toward the 
Von Philipp discloses the volatile composition dispenser except for wherein the microporous membrane has an average pore size of 0.01 to 0.06 microns.
However, Miller teaches a microporous membrane having an average pore size of 0.01 to 0.06 microns (plus or minus 0.02 microns. claim 21).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of microporous membrane with an average pore size of 0.01 to 0.06 microns, as taught by Miller, to Von Philipp’s microporous membrane, in order to allow optimum diffusion of the volatile material (paragraphs [0007], [0014], [0024] and [0033]). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the microporous membrane with an average pore size of 0.01 to 0.06 microns, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 21, Von Philipp’s dispenser modified by Miller’s microporous membrane, Von Philipp further discloses wherein the outer shell further comprises a plurality of evaporation apertures (ports 5 and openings on 2 shown in Fig. 2).

With respect to claim 23, Von Philipp discloses the volatile composition dispenser except for wherein the microporous membrane comprises ultra-high molecular weight polyethylene filled with silica.
However, Miller teaches the microporous membrane comprises ultra-high molecular weight polyethylene filled with silica (claim 24). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of microporous membrane with ultra-high molecular weight polyethylene filled with silica, as taught by Miller, to Von Philipp’s microporous membrane, in order to allow the volatile material to freely dissipate, while containing liquid within the dispenser (paragraphs [0007], [0014] and [0018]).
With respect to claim 26, Von Philipp’s dispenser modified by Miller’s microporous membrane, Von Philipp further discloses wherein the volatile composition comprise a material selected from the group consisting of a perfume, a fragrance, an insecticide, and combinations thereof (Abstract line 1).
With respect to claim 27, Von Philipp’s dispenser modified by Miller’s microporous membrane, Von Philipp further discloses wherein the actuator comprises a mounting portion (30).


Response to Arguments
Applicant’s arguments with respect to claim 11 has been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752 
June 24, 2021